EXHIBIT Company Contact: Mr. Richard F. Fitzgerald Chief Financial Officer TechPrecision Corporation Tel: 1-610-246-2116 Email: Fitzgeraldr@techprecision.com www.techprecision.com Investor Relations Contact: CCG Investor Relations Mr. Athan Dounis, Account Manager Phone: 1-646-213-1916 Email: athan.dounis@ccgir.com Mr. Crocker Coulson, President Phone: 1-646-213-1915 Email: crocker.coulson@ccgir.com Website: www.ccgir.com FOR IMMEDIATE RELEASE TechPrecision Corporation Issues Open Letter to Shareholders Westminster, MA – December 31, 2009 – TechPrecision Corporation (OTC Bulletin Board: TPCS) (“TechPrecision”, or “the Company”), a leading manufacturer of large-scale, high-precision machined metal fabrications with customers in the alternative energy, medical, nuclear, defense, aerospace and other commercial industries, today released the following open letter to shareholders reviewing the highlights of 2009 and providing an overview of the Company’s strategic plan and outlook for 2010. Dear Shareholders: On behalf of the employees, management, and board of directors of TechPrecision, I write to update you on the progress we have made over the past year and our expectations as we enter 2010. Calendar 2009 was a transition year for our company.Our alternative energy business was negatively impacted by the global economic recession and downturn in the solar industry earlier this year.However, this business has since rebounded from the lows of early 2009 and continues to show signs of recovery.In response to the lower level of production from our largest customer, GT Solar, we optimized our cost structure to ensure TechPrecision preserves a solid financial position.We successfully re-sized the business to operate leanly and profitably through the market downturn and we are making progress on re-scaling and re-positioning TechPrecision for long term, sustainable growth. The year also brought a new leadership team to TechPrecision.In April 2009, I was appointed Interim Chief Executive Officer and Richard Fitzgerald was appointed Chief Financial Officer.Both Richard and I have extensive industry experience in TechPrecision’s target markets.We further strengthened our team with the appointment of Rear Admiral Philip A. Dur to our Board of Directors and William Hogenauer to the newly created position of Director of Business Development in October.Admiral Dur has extensive experience and a broad network in the defense sector and Bill has more than 15 years of experience in sales, engineering, product development, and management.With a strong management, sales and marketing, and business development team in place, we are keenly focused on broadening TechPrecision’s addressable markets and leveraging our unique capabilities to drive future growth. 1 Additional accomplishments and events of note during calendar year 2009 that provide a strong foundation moving into calendar 2010 included the following: · Completed a company-wide corporate strategy exercise linking strategic visions between Tech Precision and its wholly owned subsidiary, Ranor, Inc. (June 2009) · Secured a three-year exclusive manufacturing and supply agreement with Still River Systems to produce key components for their revolutionary Monarch250 proton beam radiotherapy device to treat cancer.Provided that testing of the device continues to progress successfully, and following FDA clearance, this line of business could generate approximately $30 million in revenues for TechPrecision (July 2009). · Renewed a $3.2 million defense related production program (July 2009). · Negotiated and closed a warrant exchange agreement with the Company’s principal investors, eliminating the warrant overhang and enhancing the Company’s capital structure by the reduction of 4.6 million fully diluted shares from the Company’s share count (August · Presented updated corporate strategy/vision at the Rodman & Renshaw Annual Global Investment Conference (September · Noted a renewed growth within the Company’s nuclear power business (October 2009).TechPrecision’s wholly owned subsidiary, Ranor, has been serving the nuclear power sector for more than 25 years and maintains strong relationships with large engineering firms and service providers within the nuclear power industry. · Shipped the first prototype components of the Monarch250 proton beam radiotherapy device to Still River Systems for system integration and initial proton beam testing (December 2009). We are excited about the future of TechPrecision.We have a highly skilled workforce, committed management team and, through our Ranor subsidiary, an over 50-year history of manufacturing large-scale projects with tight tolerances to rigorous standards.Ranor is also one of the few manufacturers in the United States with American Society of Mechanical Engineers Certifications and Authorizations, which allow the design and construction of safety-related commercial nuclear equipment, and nuclear storage and shipping equipment.The Company expects to benefit from a significant capital expenditure cycle in the nuclear industry during the next few years, as existing nuclear power plants will require hundreds of millions of dollars in replacement equipment.In addition, there are currently 18 pending applications in the United States to build new nuclear power plants and 45 new nuclear plants are under construction in 14 countries. In summary, as we enter calendar year 2010, we are poised to grow our business within the markets we have historically served as well as expand into attractive new verticals.Our growth strategy is to leverage our core competency in precision manufacturing to target high-volume, scalable, long-term production work, resulting in several recurring revenue streams for the Company.The sales cycle in our business is a long one and it could take several quarters to see the full results of the investments we are making today.Nevertheless, as the global economic recovery begins to take root, we believe that TechPrecision is well positioned for sustainable growth and fully enabled to build toward a more diversified mix of business in the future. Thank you for your continued support of TechPrecision.We look forward to updating you on our progress throughout the year. Sincerely, Louis A.
